EX. 99.28(d)(4)(iii) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Brookfield Investment Management Inc. This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Brookfield Investment Management Inc., a Delaware corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, as amended May 30, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, the parties have agreed to amend the Agreement to amend the name of the JNL/Brookfield Global Infrastructure Fund to the JNL/Brookfield Global Infrastructure and MLP Fund, effective April 28, 2014. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 28, 2014, attached hereto. This Amendment may be executed in one or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of February 7, 2014, effective as of April 28, 2014. Jackson National Asset Management, LLC Brookfield Investment Management Inc. By: /s/ Mark D. Nerud By: /s/ Jonathan C. Tyras Name: Mark D. Nerud Name: Jonathan C. Tyras Title: President and CEO Title: Chief Financial Officer and General Counsel Schedule A April 28, 2014 Funds JNL/Brookfield Global Infrastructure and MLP Fund A-1 Schedule B April 28, 2014 (Compensation) JNL/Brookfield Global Infrastructure and MLP Fund Average Daily Net Assets Annual Rate $0 to $50 Million 0.47% $50 Million to $100 Million 0.45% Amounts over $100 Million 0.40% B-1
